Citation Nr: 0528994	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
a "nervous condition" claimed as hysteria, organic brain 
syndrome, and convulsive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The Board denied service connection for a "nervous 
condition", to include hysteria, organic brain syndrome, and 
convulsive disorder in a July 1997 decision which became 
final.  

3.  Evidence received since the July 1997 decision denying 
service connection for a "nervous condition" does not bear 
directly nor substantially upon the specific matter under 
consideration, is cumulative, redundant, and not so 
significant that it must be considered to fairly decide the 
merits of the claim.   


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a "nervous condition" claimed as hysteria, organic brain 
syndrome, and convulsive disorder.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2000); 
38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2002.  This letter essentially provided notice of 
elements (1), (2), and (3).  In addition, by virtue of the 
rating decision on appeal and the statement of the case 
(SOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the July 2003 SOC.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), it is unclear from the 
record whether the October 2002 letter explicitly asked the 
veteran to provide "any evidence in his possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The October 2002 letter informed the 
veteran that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  Although the notice 
provided to the veteran in October 2002 was not given prior 
to the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated in a January 2003 rating 
decision.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA and private records.  The veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  

Analysis

In a July 1997 decision, the Board denied (on the merits) a 
service connection claim for a "nervous condition", to 
include hysteria, organic brain syndrome, and a convulsive 
disorder.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  The Chairman of the Board has not ordered 
reconsideration of this decision to date and it is therefore 
final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

Since the July 1997 decision is final, the veteran's request 
to reopen the service connection claim for a "nervous 
condition", to include hysteria, organic brain syndrome, and 
a convulsive disorder, may be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The veteran's claim to reopen (filed in March 2001) was 
submitted before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
 
38 C.F.R. § 3.156(a) (2000).
 
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As the final disallowance of the veteran's claim of 
entitlement to service connection for a "nervous condition" 
was in July 1997, the Board must determine whether new and 
material evidence has been received subsequent to the July 
1997 decision sufficient to reopen that claim.  

The basis for denial of the veteran's claim was the absence 
of findings or treatment for a permanent "nervous 
condition" in service.  There was no evidence that a 
"nervous condition" was related to miliary service or any 
inservice occurrence or event.    

The new evidence submitted does not include any additional 
service medical records.  None of the evidence is relevant to 
findings or treatment for a permanent "nervous condition" 
in service, does not bear directly or substantially on the 
claim, is redundant and cumulative, and is not so significant 
to fairly decide the merits of the claim.  The new evidence 
includes a record from The Commonwealth of Puerto Rico State 
Insurance Fund (Insurance Fund) dated in March 1995 which 
relates to a back disability.  There are also VA Medical 
Center records dated in March 1997 which show findings for 
various conditions, none of which relate to the current 
claim.  Most of the new evidence, however, reflects findings 
and treatment for current psychiatric disorders (Insurance 
Fund records dated in July 1996, September 1996, and April 
1997).  There are also prescription records for various 
medications (records from Integrated Center of the Caribbean 
dated in May 1999 and from J. Feliu, M.D. (Recetario 
Siquiatras) received in October 2002) for post-service 
conditions.  The relevant evidence merely sets forth the 
veteran's current psychiatric state, including the presence 
of a psychiatric disability, a fact already established 
through evidence previously submitted.  There is no evidence 
of a chronic psychiatric disability in service which was the 
primary basis for denial of the claim.  Furthermore, there is 
no etiology opinion relating a "nervous condition" to 
service.  Accordingly, the veteran's attempt to reopen his 
service connection claim for a "nervous condition" is 
denied.   








ORDER

New and material evidence has not been received to reopen the 
veteran's claim for entitlement to service connection for a 
"nervous condition" claimed as hysteria, organic brain 
syndrome, and convulsive disorder.






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


